FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    February 18, 2009
                             FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court

    CITIFINANCIAL MORTGAGE
    COMPANY, INC.,

          Plaintiff-Counter-Defendant-
          Appellee,

    v.                                                      No. 08-5068
                                               (D.C. No. 4:06-CV-00160-TCK-FHM)
    KAREN FRASURE, an individual;                           (N.D. Okla.)
    ALBERT FLEMING, an individual,

          Defendants-Counter-Claimants-
          Appellants.



                              ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and O’BRIEN, Circuit Judges.



         After a bench trial, the district court entered judgment in favor of plaintiff

CitiFinancial Mortgage Co., Inc. (CitiFinancial), on its breach of contract claims

regarding three loans taken by appellants Karen Frasure and Albert Fleming. The


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court also entered judgment in favor of Ms. Frasure on her counterclaims for

intentional infliction of emotional distress and trespass. Appellants have taken

this pro se appeal. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                  I. Background

      The parties are familiar with the background of this case, so we only

summarize the relevant facts, taken largely from the district court’s Amended

Findings of Fact and Conclusions of Law, filed May 3, 2008 (Amended Decision).

In December 1998 and January 1999, CitiFinancial’s predecessor in interest,

Associates Financial Services Company of Oklahoma, Inc. (Associates), provided

three loans to Mr. Fleming totaling $159,776.17, which the parties refer to as

Loan 1, Loan 2, and Loan 3. Mr. Fleming took the loans primarily for

Ms. Frasure’s benefit because she could not obtain the loans on her own. She did,

however, co-sign for each loan as a borrower, told Mr. Fleming that she would

make the monthly payments, and took sole responsibility for communications

with Associates and CitiFinancial.

      Loan 1 was for $12,332.09, and Ms. Frasure gave Associates a mortgage on

property she owned in Kellyville, Oklahoma. Loan 2 was for $15,094.93 and was

secured by liens on two automobiles Ms. Frasure owned and one that Mr. Fleming

owned. Loan 3 was for $132,349.15. As security for Loan 3, Ms. Frasure gave

Associates a mortgage on a house she owned in Bristow, Oklahoma. She used the

proceeds of Loan 3 to pay off an existing $81,640 mortgage on the Bristow house

                                        -2-
and to put a $21,000 down payment on a new house she purchased in Broken

Arrow, Oklahoma, which she used as her residence. She financed the rest of the

purchase price of the Broken Arrow house through another lender. She deeded

the Bristow house to Mr. Fleming, and the two agreed that Ms. Frasure would be

in charge of renting out that house and that the rents would be used to make the

payments on Loan 3.

      When appellants fell behind on their loan payments in 1999, Associates

and, later, CitiFinancial, began more than two years of mistaken threats to

foreclose on the Broken Arrow house, in which they had no security interest. The

district court described those foreclosure efforts as “conduct [that] went well

beyond insults, indignities, or annoyances that a reasonable debtor might be

expected to endure.” R., doc. 207, at 7, ¶ 26.

      As appellants remained in default on the loans, CitiFinancial eventually

filed this diversity action for breach of contract under Oklahoma law, seeking to

recover the outstanding principal, interest, and fees on the loans. Appellants

brought a number of counterclaims and represented themselves throughout the

litigation. On August 17, 2007, the district court entered an Opinion and Order

on CitiFinancial’s motions for summary judgment (Summary Judgment Order).

The Summary Judgment Order adjudicated several issues but left a number of

claims and counterclaims for trial: CitiFinancial’s claims for breach of contract;




                                         -3-
Ms. Frasure’s claims for intentional infliction of emotional distress (IIED),

trespass, and conversion; and Mr. Fleming’s claim for conversion.

      After a bench trial, the district court filed its Amended Decision,

determining that CitiFinancial had proven the terms of the loans and that

appellants had not repaid the amounts they borrowed. The court found that at

trial, CitiFinancial had abandoned its pursuit of interest, late fees, and penalties

on the three loans, id. at 5, ¶ 18, and sought “only the principal amounts borrowed

less all payments made or alleged to have been made,” id. at 11, ¶ 3. Based on

account payment histories and the testimony of CitiFinancial’s custodian of

records, Joseph Barbone, the court determined that CitiFinancial was seeking

$154,225.57, id., and the court entered judgment in favor of CitiFinancial in that

amount. This was about $120,000 less than CitiFinancial had sought at the

summary judgment stage. Id. at 5, ¶ 18. The court ruled in favor of Ms. Frasure

on her IIED claim and awarded her $50,000 in compensatory damages and

$50,000 in punitive damages. The court also ruled in Ms. Frasure’s favor on her

trespass claim, but concluded that she was not entitled to any additional damages.

Neither appellant prevailed on the conversion claim. Offsetting the two awards,

the court concluded that Ms. Frasure and Mr. Fleming were jointly and severally

liable for $54,225.57, and that Mr. Fleming was solely liable for the remaining

$100,000. Appellants filed a timely notice of appeal from the district court’s

April 21, 2008, judgment.

                                          -4-
                                   II. Discussion

      We have had some difficulty identifying discrete, relevant issues in

appellants’ pro se opening brief, which consists primarily of a rambling narrative

advancing their view of the facts. While we construe a pro se litigant’s pleadings

and other papers liberally, holding them to a lesser standard than papers prepared

by an attorney, see Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005), this rule has limits. Pro se litigants must “follow the same rules

of procedure that govern other litigants.” Id. This requires, among other things,

that a pro se litigant’s appellate brief must contain “a statement of the issues

presented for review,” “a statement of facts relevant to the issues submitted for

review with appropriate references to the record,” and “the argument, which must

contain . . . appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.” Fed. R. App.

P. 28(a)(5), (a)(7), (a)(9). Appellants have not provided a statement of the issues

presented for review, and as we explain, they have largely failed to meet the other

requirements of Rule 28(a). Further,

      although we make some allowances for the pro se plaintiff’s failure
      to cite proper legal authority, his confusion of various legal theories,
      his poor syntax and sentence construction, or his unfamiliarity with
      pleading requirements, the court cannot take on the responsibility of
      serving as the litigant’s attorney in constructing arguments and
      searching the record.

Garrett, 425 F.3d at 840 (quotation, citation, and alterations omitted).


                                         -5-
      Against these general principles of pro se litigation, we turn to the task of

identifying issues in appellants’ opening brief. First, appellants contend that their

pro se status merits special treatment amounting to either (1) a retrial, perhaps

before a jury; (2) de novo factual review by this court; or (3) the application, by

this court or the district court, of some “other laws that could have been in

[appellants’] favor.” See Aplt. Br. at 17. These requests are beyond the bounds

of the leniency to which pro se litigants are entitled. First, “[o]ne who elects to

proceed in a trial court, pro se, does so at his own peril.” United States v.

Blackwood, 582 F.2d 1244, 1246 (10th Cir. 1978). The trial transcript reveals

that the district judge patiently explained trial procedures to appellants, including

the need for them to admit exhibits into evidence in support of their case and the

opportunity to lodge objections to the admission of evidence, and extended to

them every opportunity to get their case properly before the court. Nothing more

was required. Thus, appellants cannot now be heard to complain that they

misunderstood the requirements of trial or “did not get to put on half of their

evidence.” Aplt. Br. at 17. We therefore reject their implied request for a new

trial before the district court. And because they never demanded a jury trial, they

waived that right. See Fed. R. Civ. P. 38(d).

      Second, because this case was tried without a jury, “we review the district

court’s factual findings for clear error and its legal conclusions de novo.” Keys

Youth Servs., Inc. v. City of Olathe, Kan., 248 F.3d 1267, 1274 (10th Cir. 2001);

                                          -6-
see also See Fed. R. Civ. P. 52(a)(6) (setting forth “clearly erroneous” standard

for review of factual findings). It is not the role of an appellate court to retry the

facts. State Distribs., Inc. v. Glenmore Distilleries Co., 738 F.2d 405, 411

(10th Cir. 1984). Thus, to the extent appellants’ invitation to “make a better call

of judgment” is a request for us to apply a less deferential standard of review to

the district court’s factual findings, Aplt. Br. at 17, we refuse it.

      Third, it is not the court’s role to construct legal theories for pro se

litigants. Garrett, 425 F.3d at 840. Consequently, we will not conjure up some

“other laws” that might assist appellants’ case, Aplt. Br. at 17, nor was the district

court obligated to do so.

      We next address appellants’ statements that Ms. Frasure is not listed as a

borrower in the body of Loan 1 or Loan 3 and that she did not co-sign those loan

agreements. See id. at 6, 10, 15. But in its Summary Judgment Order, the district

court concluded that by virtue of a contrary position she took in state-court

litigation, Ms. Frasure was judicially estopped from claiming that she did not

co-sign any of the loans. See R., Vol. V, doc. 117, at 24-26. She has not

mounted any challenge to that legal conclusion.

      Appellants also argue that there is an ambiguity regarding the terms of

Loan 1 and Loan 3. See Aplt. Br. at 6-7, 10. In its Summary Judgment Order, the

district court specifically left this factual issue for trial because there was

confusion regarding the security given for these loans. See R., Vol. V, doc. 117,

                                           -7-
at 29-30. But the district court later ruled that as a matter of Oklahoma law,

ambiguities regarding collateral do not preclude enforcement of loan agreements.

R., doc. 207, at 10, ¶ 1 (citing Anderson v. Warren, 164 P.2d 221, 223 (Okla.

1945), for the proposition that a promise to pay is distinct from a mortgage,

“which is not intended to affect in the least the promise to pay, but only to

provide a remedy for the failure of performance” (quotation omitted)).

Appellants have not provided any argument regarding this legal conclusion, and

in any event, we see no error in it.

      Appellants’ next identifiable issue is that in calculating their reduced

request for damages at trial, CitiFinancial did not give them credit for all the

payments they made or attempted to make. See Aplt. Br. at 13. Appellants cite to

the district court’s Summary Judgment Order, which recited a number of such

payments documented by evidence submitted at the summary judgment stage, and

they also claim that there are other examples not provided at that stage. The

problem with this argument is that, at trial, appellants presented no evidence to

show that CitiFinancial’s figures were wrong. Ms. Frasure only elicited

testimony that Mr. Barbone did not have the underlying documentation on which

CitiFinancial based the calculation of its reduced-damages request, and the

district court specifically ruled that it would not order CitiFinancial to produce

any documentation. Our review of this issue is limited to the evidence presented

at trial. See Tele-Communications, Inc. v. Comm’r, 104 F.3d 1229, 1233

                                          -8-
(10th Cir. 1997) (explaining that an appellate court is not a “second-shot forum”

and the parties must “give it everything they’ve got at the trial level”) (quotations

omitted); Boone v. Carlsbad Bancorporation, Inc., 972 F.2d 1545, 1549 n.1

(10th Cir. 1992) (declining to consider evidence not presented to district court).

Thus, it is apparent that at trial, appellants failed to rebut CitiFinancial’s

evidence, so we cannot say that the district court’s finding with respect to the

reduced amount CitiFinancial sought—$154,225.57—is clearly erroneous. 1

      Appellants next summarily state their disagreement with a number of the

rulings in the district court’s Summary Judgment Order. See id. at 13-17. We

will not consider these allegations of error because appellants fail to present any

reasoned argument in support of their conclusions. See Adler v. Wal-Mart Stores,

Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the

opening brief are waived . . . .”).

      Appellants also contend that the district court should not have permitted

CitiFinancial to use copies of documents to prove their case. See Aplt. Br. at 15.

Appellants did not object to the admission of any documents at trial on the ground

that they were copies. Accordingly, this issue is not preserved for our review.

See Fed. R. Evid. 103(a)(1).


1
      With their proposed amended reply brief, appellants have attached some
documentary evidence in an effort to show that CitiFinancial did not credit
approximately $6,200 that they paid or tried to pay. This attempt is untimely;
appellants could have introduced this evidence at trial but they did not. We
therefore will not consider the proffered exhibits.

                                           -9-
      Finally, Ms. Frasure believes that the amount of the award on her IIED

claim was insufficient. Aplt. Br. at 16. She has not provided any reason for this

belief, so we will not consider it. See Adler, 144 F.3d at 679.

                                  III. Conclusion

      The judgment of the district court is AFFIRMED. Any implied motions by

appellants for appointment of counsel are denied. Appellants’ motion to amend

their reply brief is granted to the extent appellants seek to add page nine and

denied in all other respects, including their attempt to present evidence not

introduced at trial. Appellants’ motion for an extension of time to file a reply in

support of their motion to amend is denied. Appellants’ motion to dismiss the

district court’s judgment in favor of CitiFinancial and to remand, filed

January 27, 2009, and their motion to add exhibits in support, filed January 30,

2009, are denied.

                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -10-